                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

YOUA YANG,                                           §
                                                     §
                Plaintiff,                           §
                                                     §
        v.                                           §        No. 2:19-cv-00491
                                                     §
CAPITAL ONE BANK (USA), N.A.,                        §
                                                     §
                Defendant.                           §

                                          COMPLAINT

        NOW COMES Plaintiff, YOUA YANG (“Plaintiff”), by her attorneys, and hereby

alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                       Nature of the Action

        1.      Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. and the Wisconsin Consumer Act – Debt Collection

(“Consumer Act”), Wis. Stat. Ann. § 427.101 et seq., and invasion of privacy.

                                      Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3.      28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under

the Consumer Act.

        4.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.




             Case 2:19-cv-00491-JPS Filed 04/04/19 Page 1 of 6 Document 1
                                               Parties

       5.       Plaintiff is a natural person residing in Whitewater, Wisconsin.

       6.       Plaintiff is a “consumer” as defined by 47 U.S.C. § 227 et seq.

       7.       Defendant is a business entity with headquarters located in McLean, Virginia.

       8.       Defendant’s is a “debt collector” as defined by Wis. Stat. Ann. § 427.103 (3).

       9.       Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                         Factual Allegations

       10.      Defendant has been placing calls to telephone number (262) 613-5328.

       11.      Telephone number (262) 613-5328 has been assigned to Plaintiff’s cellular

telephone.

       12.      These telephone calls are not for emergency purposes.

       13.      These telephone calls were in connection with an alleged credit card debt.

       14.      The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       15.      Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant used an automatic telephone dialing system or artificial or prerecorded voice to call

Plaintiff’s cell phone.

       16.      On or about October 11, 2018, Plaintiff spoke with one of Defendant’s

employees.

       17.      Plaintiff instructed Defendant’s employee to stop calling her cell phone.




                                           2
             Case 2:19-cv-00491-JPS Filed 04/04/19 Page 2 of 6 Document 1
       18.       Defendant continued to use an automatic telephone dialing system to call

Plaintiff’s cell phone after October 11, 2018.

       19.       Plaintiff estimates that between October 12, 2018, and February 6, 2019,

Defendant called her cell phone at least 111 times.

       20.       Plaintiff recalls receiving voicemails from Defendant that were prerecorded

messages.

       21.       Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to place these calls.

       22.       Defendant knew that it did not have Plaintiff’s express consent to use an

automatic telephone dialing system to place these calls.

       23.       Defendant intended to use an automatic telephone dialing system to place these

calls and did so voluntarily, knowingly, and willfully.

       24.       Plaintiff felt annoyed and harassed by Defendant’s calls.

                                            COUNT I
                   Defendant Violated the Telephone Consumer Protections Act

       25.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       26.       Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       27. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for




                                           3
             Case 2:19-cv-00491-JPS Filed 04/04/19 Page 3 of 6 Document 1
each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.

                                          COUNT II
                            Wisconsin Consumer Act – Debt Collection

       28.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       29.       The Wisconsin Consumer Act – Debt Collection states:

                 (1) In attempting to collect an alleged debt arising from a consumer credit
                     transaction or other consumer transaction, including a transaction
                     primarily for an agricultural purpose, where there is an agreement to
                     defer payment, a debt collector may not:

                        (h) Engage in other conduct which can reasonably be expected to
                        threaten or harass the customer or a person related to the customer


Wis. Stat. Ann. § 427.104

                 The Wisconsin Consumer Act – Debt Collection also states:

                 A person injured by violation of this chapter may recover actual damages
                 and the penalty provided in s. 425.304; but notwithstanding any other law
                 actual damages shall include damages caused by emotional distress or
                 mental anguish with or without accompanying physical injury proximately
                 caused by a violation of this chapter.

Wis. Stat. Ann. § 427.105 (1)

       30.       Defendant’s attempt to collect a debt arose from a consumer credit transaction.

       31.       Defendant engaged in conduct which could reasonably be expected to threaten or

harass Plaintiff with respect to its telephone collection conduct directed against Plaintiff.

       32.       It was unreasonable harassment for Defendant to relentlessly call Plaintiff using

an ATDS after Plaintiff instructed Defendant to stop calling him.




                                           4
             Case 2:19-cv-00491-JPS Filed 04/04/19 Page 4 of 6 Document 1
          33.      Plaintiff has suffered actual damages as a result of Defendant’s unlawful conduct.

                                                COUNT III
                              Invasion of Privacy – Intrusion Upon Seclusion

    34.         Plaintiff repeats, reiterates and incorporates by reference into this cause of action the

allegations set forth above with the same force and effect as if the same were set forth at length

herein.

    35.         Plaintiff had a reasonable expectation of privacy in her solitude, seclusion, private

concerns and affairs.

    36.         Defendant interfered, physically or otherwise, with the solitude, seclusion and private

concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cell phone without

authorization after she instructed it to stop.

    37.         Defendant’s conduct resulted in multiple intrusions and invasions of privacy, which

would be highly offensive or objectionable to a reasonable person in that position.

    38.         Plaintiff has suffered actual damages as a direct and proximate result of Defendant’s

Intrusion.

                                              Prayer for Relief

          WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

    39.         Statutory damages of $500.00 for each and every violation of the TCPA pursuant to

47 U.S.C. § (b)(3)(B);

    40.         Statutory damages of $1500.00 for each and every knowing and/or willful violation

of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);

    41.         Actual damages pursuant to Wis. Stat. Ann. § 427.101 et seq.;

    42.         All court costs, witness fees and other fees incurred pursuant to Wis. Stat. Ann.



                                              5
                Case 2:19-cv-00491-JPS Filed 04/04/19 Page 5 of 6 Document 1
427.101 et seq.;

   43.     Equitable relief to prevent further invasions of Plaintiff’s privacy;

   44.     All actual, compensatory, punitive, and other damages to which Plaintiff is entitled;

   45.     Award reasonable attorneys’ fees, litigation expenses and costs; and

   46.     Any other relief that this Honorable Court deems appropriate.



                                                      Respectfully submitted,

Dated: April 4, 2019                                  /s/ Adam T. Hill
                                                      Adam T. Hill
                                                      KROHN & MOSS, LTD.
                                                      10 N. Dearborn St., 3rd Fl.
                                                      Chicago, Illinois 60602
                                                      Telephone: 312-578-9428
                                                      Telefax: 866-861-1390
                                                      ahill@consumerlawcenter.com
                                                      Attorneys for Plaintiff




                                        6
          Case 2:19-cv-00491-JPS Filed 04/04/19 Page 6 of 6 Document 1
